Order granting plaintiff's motion to amend the summons and complaint and to enjoin defendants, ,pendente lite, modified hy striking therefrom the seventh and eighth ordering paragraphs. As so modified, the order is affirmed, without costs. The record presented does not establish that the defendants have announced any designation or presented any petitioner for party or public office as being the regular designation or petition of the Republican party, or that defendants have represented that any such designation or petition is the designation or petition of the regular Republican organization of Westchester County or of the Republican County Committee or of the Mount Yernon Republican City Committee. Nor does the record establish that defendants have attempted or that they presently intend so to announce or represent. The caption on the petitions — “ Republican Party Designating Petition —■ 1953 ” •— does not violate the provisions of section 135 of the Election Law. Nor is the fact that the petitions are so headed, standing alone, sufficient to sustain the conclusion that the qualified Republican voters will be deceived or misled thereby. Nolan, P. J., Wenzel, MaeCrate and Schmidt, JJ., concur.